DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 
3.	Claims 1-10, 28, 45, 46 and 48-54 are pending.
	Claims 1-10, 28, 45, 46 and 48-54 with species, Polθ inhibitor: an antisense compound are examined on the merits.
	The species requirement set forth in the Requirement for Election/Restriction mailed April 24, 2020 reading on treated disorders and additional treatment has been withdrawn, see section 5 on page 4 and section 6 on page 5, respectively.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-10, 28, 45, 46 and 48-54 under 35 U.S.C. 103 as being unpatentable over Sherman et al., US 2010/0003192 A1 (published January 7, 2010), and further in view of Mateos-Gomez et al., (Nature 518(7538): 254-257, published online February 2, 2015) is withdrawn. 	

New Grounds of Rejection
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 9, 28 and 54 is/are rejected under 35 U.S.C. 102(a)(1)s being anticipated by Ceccaldi et al. (Nature 518: 258-262 and supplemental pages 1-16, published online 2 February 2015).  Ceccaldi discloses methods of treating mice bearing A2780-shFANCD2 xenografts (an HR-deficient ovarian tumour cell line) with shPOLθ and PARP1, see column 1, 1st paragraph and Figures 4c-4g on page 261; and Extended Data Figure 7 on pages 12 and 13.  The mice used for experimentation were deficient in Fanconi (Fanc) protein, Fancd2, see page 260, last paragraph in column 2; Extended Data Figure 7 caption on page 13; and Extended Data Figure 8 on page 14.  Ceccaldi teaches several experiments including xenografts and cancers with HR deficiency and/ BRCA1 deficiency treated with shPOLθ  were eliminated or had reduced growth of tumors, see Figure 3 on page 260; Figure 4 on page 261. Absent evidence to the contrary, the HR-deficient cancer is resistant to treatment with a PARP inhibitor alone.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 1-10, 28, 45, 46 and 48-54 under 35 U.S.C. 103 as being unpatentable over Ceccaldi et al. (Nature 518: 258-262 and supplemental pages 1-16, published online 2 February 2015), and further in view of Sherman et al., US 2010/0003192 A1 (published January 7, 2010).   Ceccaldi teaches methods of treating mice bearing A2780-shFANCD2 xenografts (an HR-deficient ovarian tumour cell line) with shPOLθ and PARP1, see column 1, 1st paragraph and Figures 4c-4g on page 261; and Extended Data Figure 7 on pages 12 and 13.  The mice used for experimentation were deficient in Fanconi (Fanc) protein, Fancd2, see page 260, last paragraph in column 2; Extended Data Figure 7 caption on page 13; and Extended Data Figure 8 on page 14.  Ceccaldi teaches several experiments including xenografts and cancers with HR deficiency and/or BRCA1 deficiency treated with shPOLθ  were eliminated or had reduced growth of tumors, see Figure 3 on page 260; Figure 4 on page 261. Absent evidence to the contrary, the HR-deficient cancer is resistant to treatment with a PARP inhibitor alone.
	Ceccaldi does not teach the subject treated is a human, nor explicitly teach the HR-deficient cancer is resistant to treatment with a PARP inhibitor alone.
However, Sherman teaches treating human breast cancer deficient in homologous recombination (HR) repair with a poly (ADP-ribose) polymerase (PARP) inhibitor (PARPi) in combination with anti-tumor agents including chemotherapy, mitomycin C and antisense oligonucleotides, see page 2, section 0011; page 11, section 0061; page 13, section 0081; page 17, section 0119; page 25, section 0164; and page 26, last sentence in section 0178.  The combination therapy can be administered in separate dosages, simultaneously and sequentially, see page 23, section 0141.
	 Sherman also teaches “tumors that are homologous recombination deficient are identified by evaluating levels of PARP expression”, see page 27, section 0180.  “PARP up-regulation may be an indicator of defective DNA-repair pathways and unrecognized BRCA-like genetic defects. Assessment of PARP gene expression and impaired DNA repair especially defective homologous recombination DNA repair can be used as an indicator of tumor sensitivity to PARP inhibitor. Hence, in some embodiments, treatment of breast cancer can be enhanced not only by determining the HR and/or HER2 status of the cancer, but also by identifying early onset of cancer in BRCA and homologous recombination DNA repair deficient patients by measuring the level of PARP. The BRCA and homologous recombination DNA repair deficient patients treatable by PARP inhibitors can be identified if PARP is up-regulated. Further, such homologous recombination DNA repair deficient patients can be treated with PARP inhibitors”, see page 26, section 0178. PARP levels can be determined, see page 29, section 0200. Based on this disclosure, resistance to lone administration to a PARP inhibitor can also be tested.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a human subject with HR-deficient cancer, as well as determine if the subject had a PARP resistant cancer and subsequent that subject because the teachings of Sherman are replete with treating humans, as well as teaches PARPi sensitivity/resistant can be assessed.  
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to administer inhibitors of both PARP and Polθ to humans and determine PARPi susceptibility, see both references in their entirety. 

11. 	Claims 1, 9, 45 and 49-51 under 35 U.S.C. 103 as being unpatentable over Sherman et al., US 2010/0003192 A1 (published January 7, 2010), and further in view of Cancer Discovery 5(6): OF7, 2 pages (first available April 7, 2015 and published June 2015) and Mateos-Gomez et al., (Nature 518(7538): 254-257 with Supplemental Information pages 1-12, published online February 2, 2015). Sherman teaches treating human breast cancer deficient in homologous recombination (HR) repair with a poly (ADP-ribose) polymerase (PARP) inhibitor in combination with anti-tumor agents including chemotherapy, mitomycin C and antisense oligonucleotides, see page 2, section 0011; page 11, section 0061; page 13, section 0081; page 17, section 0119; page 25, section 0164; and page 26, last sentence in section 0178.  The combination therapy can be administered in separate dosages, simultaneously and sequentially, see page 23, section 0141.
	Sherman does not teach explicitly teach the combination therapy includes polymerase theta (Pol) inhibitor, a Polθ antisense compound and the HR-deficient cancer is resistant to treatment with a PARP inhibitor alone. 
However, the article by Cancer Discovery teaches “suppressing Polθ or PARP reduced the efficiency of [alternative non-homologous end joining] alt-NHEJ, indicating that both are required for this form of DNA repair”, see page 1, last paragraph. Hence, making Polθ and PARP attractive therapeutic targets for treating HR-deficient cancers. 
Sherman teaches “tumors that are homologous recombination deficient are identified by evaluating levels of PARP expression”, see page 27, section 0180.  “PARP up-regulation may be an indicator of defective DNA-repair pathways and unrecognized BRCA-like genetic defects. Assessment of PARP gene expression and impaired DNA repair especially defective homologous recombination DNA repair can be used as an indicator of tumor sensitivity to PARP inhibitor. Hence, in some embodiments, treatment of breast cancer can be enhanced not only by determining the HR and/or HER2 status of the cancer, but also by identifying early onset of cancer in BRCA and homologous recombination DNA repair deficient patients by measuring the level of PARP. The BRCA and homologous recombination DNA repair deficient patients treatable by PARP inhibitors can be identified if PARP is up-regulated. Further, such homologous recombination DNA repair deficient patients can be treated with PARP inhibitors”, see page 26, section 0178. PARP levels can be determined, see page 29, section 0200. Based on this disclosure resistance to lone administration to a PARP inhibitor can also be tested.
Furthermore, Mateos-Gomez teaches inhibitors for Pol including shRNA target sequences, shPOLQ (human), see Figure 4 on page 256; and paragraph spanning both columns on page 259.  Cells with compromised HDR activity depend on this mutagenic polymerase for survival”, hence there is “…rationale for the development of Polθ -targeted approaches for cancer treatment”, see page 257, column 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the HR-deficient cancer, as well as PARP resistant cancer with both, a PARP inhibitor and a Polθ inhibitor because the teachings of the references inform one of ordinary skill in the art assessing PARP activity and its relationship in HR-deficient cancer involve the same signaling pathway and “when depleted of Polθ, [HR-deficient] cells [become] hypersensitive to PARP inhibition and cytotoxic drugs”, see Sherman, page 26, section 0178; entire Cancer Discovery article, particularly, 2nd paragraph; and entire Mateos-Gomez document.    Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references, which teach eliminating, reducing and/or depleting “…Polθ has a synergistic effect on cell survival in the absence of BRCA genes, suggesting that the inhibition of this mutagenic polymerase [Pol] represents a valid therapeutic avenue for tumours carrying mutations in homology-directed repair [HDR] genes”, see Mateos-Gomez abstract.
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to administer inhibitors of both PARP and Polθ because 
(1) PARP1 facilitates the recruitment of Polθ to double-stranded break (DSB) repair and both are part of the same signaling pathway wherein homology-directed repair (HDR) is compromised; 
(2) and “when depleted of Polθ, [HR-deficient] cells [become] hypersensitive to PARP inhibition and cytotoxic drugs”; and 
(3) the studies within the Cancer Discovery article provide rationale for tumors with these aberrations could potentially benefit from this particular combination therapy, see all references in their entirety.

12. 	Claim(s) 2-8, 10, 46, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al., US 2010/0003192 A1 (published January 7, 2010), and further in view of Cancer Discovery 5(6): OF7, 2 pages (first available April 7, 2015 and published June 2015). Sherman teaches “tumors that are homologous recombination deficient are identified by evaluating levels of [poly (ADP-ribose) polymerase] PARP expression”, see page 27, section 0180; and page 28, section 0198.  “PARP up-regulation may be an indicator of defective DNA-repair pathways and unrecognized BRCA-like genetic defects. Assessment of PARP gene expression and impaired DNA repair especially defective homologous recombination DNA repair can be used as an indicator of tumor sensitivity to PARP inhibitor. Hence, in some embodiments, treatment of breast cancer can be enhanced not only by determining the HR and/or HER2 status of the cancer, but also by identifying early onset of cancer in BRCA and homologous recombination DNA repair deficient patients by measuring the level of PARP. The BRCA and homologous recombination DNA repair deficient patients treatable by PARP inhibitors can be identified if PARP is up-regulated”, see page 26, section 0178. Given Sherman teaches PARP levels can be determined, the cancer can be assayed to determine whether or not it is a PARP-inhibitor resistant cancer, see page 29, section 0200.  
	Sherman does not teach the PARP-inhibitor resistant cancer is treated with the administration of a Polθ inhibitor, a Polθ antisense compound and in combination with an anti-cancer therapy.  
However, the article by Cancer Discovery teaches “…targeting Polθ holds promise…[because]…multiple routes of PARP-inhibitor resistance are already known” and “[e]ven if tumors evade PARP inhibitors, it’s likely that some will still be sensitive to Polθ suppression”, see 4th paragraph on page 2.
Furthermore, Sherman teaches cell types and/or tumors, (i.e. human breast cancer deficient in HR repair, impaired function of BRCA1 or BRCA2) with the said mutations and aberrations can be treated with a combination of therapeutic agents including PARP inhibitors, chemotherapy, mitomycin C and antisense oligonucleotides, see page 2, section 0011; page 11, section 0061; page 13, section 0081; page 17, section 0119; page 25, section 0164; and page 26, last sentence in section 0178.  The combination therapy can be administered in separate dosages, simultaneously and sequentially, see page 23, section 0141.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the HR-deficient cancer, as well as PARP resistant cancer with both, a PARP inhibitor and a Polθ inhibitor because the teachings of the references inform one of ordinary skill in the art assessing PARP activity and its relationship in HR-deficient cancer involve the same signaling pathway and “when depleted of Polθ, [HR-deficient] cells [become] hypersensitive to PARP inhibition and cytotoxic drugs”, see Sherman, page 26, section 0178; entire Cancer Discovery article, particularly, 2nd paragraph; and entire Mateos-Gomez document.    Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references, which teach eliminating, reducing and/or depleting “…Polθ has a synergistic effect on cell survival in the absence of BRCA genes, suggesting that the inhibition of this mutagenic polymerase [Pol] represents a valid therapeutic avenue for tumours carrying mutations in homology-directed repair [HDR] genes”, see Mateos-Gomez abstract.
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to administer inhibitors of both PARP and Polθ because 
(1) PARP1 facilitates the recruitment of Polθ to double-stranded break (DSB) repair and both are part of the same signaling pathway wherein homology-directed repair (HDR) is compromised; 
(2) and “when depleted of Polθ, [HR-deficient] cells [become] hypersensitive to PARP inhibition and cytotoxic drugs”; and 
(3) the studies of discussed within the Cancer Discovery article provide rationale for tumors with these aberrations could potentially benefit from this particular combination therapy, see all references in their entirety.

13. 	Claim(s) 28, 48 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helleday et al., US 2005/0143370 A1 (published June 30, 2005), and further in view of Jo et al., (Mol. Cells 38(8): 669-676, published online 21 July 2015) and Cancer Discovery 5(6): OF7, 2 pages (first available April 7, 2015 and published June 2015). Helleday et al., US 2005/0143370 A1 (published June 30, 2005). Helleday teaches treating cancers that are partially or totally deficient in BRCA1 or BRCA2 expression, as well as deficient in homologous recombination (HR), see page 2, sections 0028-0030, 0033; page 3, sections 0040, 0044 and 0048.    BRCA1, BRCA2, as well as a host of other genes are involved in HR and it is art known the resulting proteins of the said genes are Fanconi (Fanc) proteins, see page 3, sections 0042 and 0043.
	Cancers, such as breast cancer and ovarian with reduced expression of BRCA1 or BRCA2 and deficient in HR can be treated with poly (ADP-ribose) polymerase (PARP) inhibitors (PARPi), see page 1, sections 0001, 0010-0015; page 2, sections 0025-0030, 0033; page 3, section 0044.  Administration of the said inhibitors to humans is disclosed, as well as their ability to be combined with additional anti-cancer compounds, see page 3, section 0052; and page 4, section 0069.
	Helleday does not teach the method for treating the cancer characterized by reduced expression of Fanc protein with a Pol θ inhibitor and in combination with a PARPi.
	However, Jo teaches DNA polymerase θ, as well as PARP enzymes are intricately involved in the error-prone microhomology-mediated end joining (MMEJ) pathway, wherein Pol θ promotes the said pathway, see page 673, column 1, full paragraph. “Pol θ was found to be highly upregulated in epithelial ovarian cancers [which harbor BRCA1/2 mutations], this result indicates that the synthetic lethal relationship between the HR pathway and the Polθ-dependent MMEJ could be employed as a new therapeutic target for cancer with defective HR, or the [Fanconi anemia] FA pathway in general”, see full paragraph in column 1 on page 673.  
	Moreover, Ceccaldi teaches several experiments including xenografts exposed to  exposure of shPOLθ to cancers with HR deficiency and/ BRCA1 deficiency eliminated or reduced growth of tumors, see Figure 3 on page 260; Figure 4 on page 261.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to treat this particular subtype of cancer, i.e. reduced expression of Fanc proteins with a Polθ inhibitor, as well as the combination of Polθ inhibitor with a PARPi. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references,  “tumors that share common HR defects (i.e., BRCAness) [can] be managed with PARP inhibitors” (see Jo, page 673, full paragraph in column 1); both Polθ and PARP are recognized as therapeutic targets within the error prone MMEJ pathway and/or alternative non-homologous end joining (alt-NHEJ) pathway (see Cancer Discovery article); and the inhibitors described within, anti-cancer compounds can be administered in combination (see all references, and particularly Helleday).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



22 September 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643